10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:16-cv-06169-CAS Document 29 Filed 06/17/19 Page1of8 Page ID #:105

 

FILED
CLERK, U.S. DISTRICT COURT

 

 

 

 

 

 

 

Yongda Harris d | 7 209
PO Box 7
Allston, MA 02134 BY At DISTRIBT OF CALI SRNIA
(857) 615-9657 6 —
yoharris@gmail.com
Plaintiff In Pro Per
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
. Case No.: 2:16-cv-06169-CAS
Yongda Harris,
oe MOTION FOR EX PARTE STATUS FOR
Plaintiff, EXHIBIT 1 AND MOTION FOR COURT
TO ORDER EMAIL
VS. CORRESPONDENCE FOR ALL
; ; FUTURE COMMUNICATIONS
United States of America, BETWEEN COURT AND PLAINTIFF
Defendant(s)

 

 

 

Plaintiff requests the court to exempt him from providing a copy of Exhibit 1 to
the Government. Exhibit 1 is the confidential attorney client communication
between plaintiff and his then attorney. In addition the Government has the
communication already in its records as the Court can see from the contents. To
protect Plaintiffs attorney client confidentiality Plaintiff hereby requests Ex Parte
status granted for the Exhibit in question.

Plaintiff requests the Court allow the emailing of all future correspondence

between Plaintiff and the Court. Plaintiff can still mail motions if the Court deems it

 

DOCUMENT NAME (e.g., COMPLAINT FOR DAMAGES) - |

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:16-cv-06169-CAS Document 29 Filed 06/17/19 Page 2o0f8 Page ID #:106

necessary however Plaintiff requests the Court authorize the emailing of all notices
and Court documents to Plaintiff’s email account: yoharris@gmail.com

Due to the vast distances and length of time it takes for the Plaintiff to receive
documents from the Court it is an extreme hardship for Plaintiff who is already Pro
Se to be able to have enough time to defend himself or make his case. It is deeply
unbalanced and unfair to Plaintiff's right to a fair hearing or a fair trial and in
addition it will save the Court money for mailing fees if the Court can simply mail
all documents in a scanned PDF form to Plaintiff. Plaintiff assumes the Government
has access to e-filing and sending electronic motions and papers to the Court while
Plaintiff is forced to use an expensive and time consuming paper form to deliver
documents. This is deeply financially and legally harmful to Plaintiff and he
requests the Court to grant this Motion and allow all future correspondence both to

and from the Court by email at the Court’s discretion.

Dated this 12" day of JUNE, 2019

 

4

YONGDA HARRIS

Plaintiff in Pro Per

 

 

 

DOCUMENT NAME (e.g., COMPLAINT FOR DAMAGES) - 2

 
Case 2:16-cv-06169-CAS Document 29 Filed 06/17/19 Page 3of8 Page ID #:107

EXHIBIT |
Case 2:16-cv-06169-CAS Document 29 Filed 06/17/19 Page 4of8 Page ID #:108

Matthew Lombard <mlombard@lombardlaw.net> Aug 7, 2013, 2:05 PM

to me

see below. let me know if there are any materials on the laptop that you want copied and
preserved other than the anime. i will contact the agent in boston after I hear from you.

ween enn Forwarded message ----------

From: Mills, Melissa (USACAC) 2 <Melissa.Mills@usdoj.gov>
Date: Wed, Aug 7, 2013 at 11:02 AM

Subject: Harris

To: Matthew Lombard <mlombard@lombardlaw.net>

Ce: "Huang, Michael S" <Michael.S.Huang@ice.dhs.gov>

Matt, | spoke with the case agent about your request that all items seized be returned. In accordance
with the plea agreement, DHS declines to return the items, other than the laptop and the passport. If
there is a particular item of sentimental or other value that you would like to specifically request, DHS
may consider such a particularized request on an individual basis, if they believe there is a reason to do
so. The case agent will be in touch to arrange return the passport to you.

The laptop is in the custody of DHS agents in Boston, and it will be returned. Please contact the lead
Boston agent directly to facilitate the return of the laptop and any items that may need to be returned
after their search. His email is Christopher.W.Diorio@ice.dhs.gov. There is no need to copy me on
those communications. As you know, the laptop contains material that your client is hot permitted to
possess under the terms of his supervision, so that material will need to be eradicated from the hard
drive before it is returned. if there are other files on the hard drive that your client would like to copy
before that happens, please coordinate with SA Diorio to do that in Boston.

Melissa Milis
Assistant United States Attorney

United States Attorney's Cifice | 312 N. Spring St. 13th Floor | Los Angeles, CA 90012
T: 213.894.0627 | F: 213.894.6496 | melissa.mills@usdoj.gov
Case 2:16-cv-06169-CAS Document 29 Filed 06/17/19 Page5of8 Page ID #:109

Matthew Lombard <mlombard@lombardlaw.net> Tue, Aug 27, 2013, 7:49 PM

to me

below is the Agent's response to my request. you should forward this to your civil lawyer.

Mr. Lombard,

In light of the pending appeal in this matter, DHS/ICE/Homeland Security investigations (HS!) Los
Angeles (LA) will continue to retain all specified items until all appeals have been waived or
exhausted or we receive confirmation that the items are no longer needed for potential evidentiary
purposes.

Additionally, as stated by AUSA Mills in her message of August 7, in accordance with the terms of the
plea agreement, HSI LA declines to return items labeled 1-86; however, if there is a listed item of
particular sentimental or other value that you would like to specifically request, we will consider such
a particularized request on an individual basis after the appeals process has been resolved, provided
that Mr. Harris is not prohibited from possessing the item under the terms of his probation. In the
meantime, | would advise you to continue to coordinate the return of the laptop and any items
belonging to Mr. Harris’ mother in the possession of HSI Boston with Special Agent Diorio and the
AUSA in Boston.

Respectfully,
Michael Huang
Special Agent

U.S. Department of Homeland Security

Law Office of Matthew J. Lombard
2115 Main Street

santa Monica, CA 90405

(310) 399-3259

(310) 392-9029 (fax)

This e-mail and any attachments contain information from the law firm of Matthew Lombard,
and are intended solely for the use of the named recipient or recipients. This e-mail may contain
privileged attorney/client communications or work product. Any dissemination of this e-mail by
anyone other than an intended recipient is strictly prohibited. If you are not a named recipient,
you are prohibited from any further viewing of the e-mail or any attachments or from making
any use of the e-mail or attachments. If you believe you have received this e-mail in error, notify
Case 2:16-cv-06169-CAS Document 29 Filed 06/17/19 Page6of8 Page ID #:110

ihe sender immediately and permanently delete the e-mail, any attachments, and all copies
thereof from any drives or storage media and destroy any printouts of the e-mail or attachments.
Y¥, Horas
20, Bex?
Alisten, MA ©2134

4 ° Ae
,

 

Case 2:16-cv-06169-CAS Document 29 Filed 06/17/19 Page 7of8 Page ID#:111

S

re
ll ik: =a

?O16 3050 oO00 1245 2956

MO

 

 

 

First SF

Court FCO wWr S Dd

Les Anodes , CA

 

 

Fiest Street Che
SO WwW,

Go

 

 

Oj; 2.

UNITED Es
POSTAL SERVICES

 

1 neg

 

0012 —

}
i

AG
“pop
Inyed "
SRECEUE——-
om US. DistRor FGoun
| WN 1 72019

JAR]

 

U.S. POSTAGE PAID
TOPTagE PAI

$3. 80

R2305H128556-12
tne

 

Case 2:16-cv-06169-CAS Document 29 Filed 06/17/19 Page 8of8 Page ID #:112

<

9102 SdSN O

a

   

      
   

PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
OF THE RETURN ADDRESS, FOLD AT DOTTED LINE

ST

“Ap yates seer ee me

GLNB YIWNSNOI LSOd %OE HLM IOV GNY FIGVIOAITY SI IGOTIANA SIL

      
     

bELZELO @DS4
edojeaug
XIN
Osa

oD

  

mF

wath ie a

pee
